DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
In paragraph [0029], number 521 is used to reference a segment of song by the original user; however, reference number 521 does not appear in the drawings.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The language of claim 3 is generally indefinite. Please clarify what is intended to be claimed. For examination purposes, the limitations will be interpreted as m sections of music data divided into n groups, further divided in y sections. It is unclear however, what each of these lettered groups represent.
More specifically, please clarify what is meant by “the plurality of sections of the accompaniment music has a total of m sections divided into n groups of transposed sections of the accompaniment music based on time”. For examination, the accompaniment music is divided into sections, wherein the sections that are transposed are further divided in order, along the duration of the song.
In lines 4-5, 7 and 8, please confirm that “each group of transposed sections” is the previously recited n groups.
 Lastly, the recitation “the number of keys by which the group of transposed sections is transposed is the same” is indefinite. Please clarify. 
As for claim 4, the recitation “seeking the smallest n” is indefinite. Please clarify what is intended. Seeking but what means, and for what purpose, and further, what is considered the smallest (i.e. number of groups, size or length of groups, etc.)?
Claim 5 recites the limitation "each verse of the lyrics" in line 3.  There is insufficient antecedent basis for this limitation in the claim, given there is no previous mention of lyrics.
Claim 7, the device using the method of claim 1, recites in the second to last line “corresponding to the transposed section of the accompaniment music is covered by the singer’s vocal range”. It is unclear if this is instead supposed to iterate - - corresponding to the non-transposed section - -, similar to the recitation in claim 1 of the “unadjusted section”.
Claims 9 and 10 are rejected for similar reasons as outlined above in claims 3 and 4.
The remaining claims not specifically discussed, depend from, and therefore include, the rejected limitations presented above.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 7 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the US patent application publication to Matsumoto (US 2019/0392803).
In terms of claims 1 and 2, Matsumoto teaches a method for transposing a piece of music by adjusting frequency or pitch in accordance with a singer’s vocal range, wherein the singer’s vocal range is compared across multiple segments (see paragraph [0031] and Figure 3), such that a plurality of sections are transposed or adjusted, in different keys (see paragraph [0084]), to be within the singer’s range, while other sections are not transposed or adjusted, given they are already in the singer’s range (see paragraphs [0004], [0017]-[0019], [0021], [0022], [0029], [0031], [0032], [0035], end of [0036], [0040]-[0043], [0046], [0049]-[0054], [0057], [0058]-[0063], Table 6, [0073], [0074], [0076], [0080], [0081], [0083], [0084]-[0086], and [0092]).
In terms of claims 7 and 8, the same reasoning applied in the rejection of method claims 1 and 2, mutatis mutandis, applies to the subject-matter of apparatus claims 7 and 8, given the apparatus is considered inseparable from the method of using the apparatus. In addition, Matsumoto further teaches the device comprising a processor and memory comprising software (see paragraph [0019]).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto in view of that which is well known in the art.
As for claim 3, Matsumoto teaches a plurality of sections of music for different  vocal ranges, musical instruments, etc. (see Figure 3), divided into groups of different degrees of playable sound ranges (see Figure 3), further divided into sections of individual sounds (see paragraphs [0058]-[0063]). Matsumoto however, fails to explicitly teach the number of sections or groups. It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to provide a number of groups and sections within the desired range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ  233.
As for claim 4, it would have been obvious to one having ordinary skill in the art at the time the time of the effective filing date to choose a desired number of groups within a section, such as the smallest number, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272 205 USPQ 215 (CCPA 1980).
As for claim 5, Matsumoto teaches the use of associated lyric data (see paragraph [0021]. Therefore, obviousness stands.
As for claim 6, Matsumoto teaches obtaining vocal range data either through stored data or inputted data (see paragraph [0029]). Therefore, obviousness stands.
As for claims 9-12, the same reasoning applies given the similar limitations as presented above in claims 3-6.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the Notice of References Cited provided by the Examiner, in particular the Chinese publication to Matsumoto (CN 110402464 A), the US patents to Morell et al. (9,489,932) and Bachand (9,123,315), the US patent application publications to Cosgrove (US 2014/0305284) and Hayakawa (US 2006/0016323), and the German publication to Koller (DE 102006028330).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Marie Schreiber whose telephone number is (571)272-4350. The examiner can normally be reached M-F 7-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA M SCHREIBER/Examiner, Art Unit 2837                                                                                                                                                                                                        09/08/2022